EXHIBIT 99.16 FIRST AMENDMENT TO STOCK PURCHASE AND SALE AGREEMENT THIS FIRST AMENDMENT TO STOCK PURCHASE AND SALE AGREEMENT (“First Amendment”) is executed as of August 15, 2008, by Voyager Gas Holdings, L.P., a Texas limited partnership (“Seller”), Voyager Gas Corporation, a Delaware corporation (the “Company”), and ABC Funding, Inc., a Nevada corporation (“Buyer”). RECITALS WHEREAS, Seller, the Company, and Buyer are parties to a Stock Purchase and Sale Agreement dated as of May 22, 2008 (the “Purchase Agreement”), pursuant to which Seller agreed to sell and transfer, and Buyer agreed to purchase and pay for, all of the issued and outstanding shares of common stock, par value $0.01 per share, of the Company (terms defined in the Purchase Agreement shall have the same meanings when used herein, unless expressly provided otherwise); and WHEREAS, Seller, the Company, and Buyer desire to amend the Purchase Agreement in several respects. NOW, THEREFORE, for and in consideration of the mutual promises contained in the Purchase Agreement, the benefits to be derived by each Party thereunder and hereunder, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Seller, the Company, and Buyer agree as follows: 1.Amendments.The Purchase Agreement is amended, effective as of May22, 2008, as follows: (a)In Section 6.9 of the Purchase Agreement, the reference to “this Section 6.10” is deleted and “this Section 6.9” is substituted therefor. (b)Section 8.1 of the Purchase Agreement is deleted in its entirety, and the following provision is substituted therefor: 8.1Closing.The Closing shall be held at the offices of Jackson Walker L.L.P., at 1401 McKinney, Suite 1900, Houston, Texas 77010, at 10:00 A.M., Central Time, on September2, 2008 (the “Scheduled Closing Date”), or at such earlier or later date or other place or time as Seller and Buyer may agree in writing (the Scheduled Closing Date, as so adjusted, being referred to herein as the “Closing Date”). (c)The addresses for Seller, the Company, and Buyer in Section 12.4 of the Purchase Agreement are deleted in their entirety and the following provision is substituted therefor: If to Seller and the Company:If to Buyer: Mr. Mike ParkerABC Funding, Inc. Voyager
